per curiam:
Nos corresponde determinar si la Leda. Sharon M. Hernández López incurrió en una conducta contra-ria al Código de Ética Profesional al abandonar un litigio y desatender inicialmente el proceso disciplinario que se llevó en su contra. Concluimos que violó los Cánones 9, 12, 18, 19, 20 y 38 del Código de Ética Profesional, infra.
rH
La licenciada Hernández López fue admitida al ejercicio de la abogacía el 26 de enero de 2007 y a la práctica de la notaría el 20 de febrero de 2008. El 4 de noviembre de 2011, el Sr. José A. Nicolau Martínez contrató los servicios de la licenciada Hernández López para que lo representara en un litigio sobre despido injustificado, debido a que su antiguo representante legal renunció.(1) Según el contrato de servicios profesionales suscrito por las partes, los hono-rarios de la licenciada Hernández López equivaldrían al veinticinco por ciento de la suma obtenida por el señor Ni-colau Martínez en resarcimiento. El quejoso hizo un depó-sito inicial de $500 a la licenciada Hernández López para cubrir los gastos de manejo del caso.
No empece lo anterior, la licenciada Hernández López no compareció a una vista celebrada por el Tribunal de *343Primera Instancia el 26 de enero de 2012. En su lugar, envió al Ledo. Benancio Santana Rabell para que la sustituyera. Así pues, el foro primario señaló otra vista para el 16 de mayo de 2012, pero la abogada tampoco compareció. Surge del expediente que en esa ocasión no fue sustituida por otro abogado, por lo que el tribunal de ins-tancia emitió una orden de mostrar causa dirigida a la abogada. No surge del expediente que la licenciada Her-nández López haya comparecido para mostrar causa.
El foro primario señaló otra vista para el 23 de julio de 2012, donde se estableció un calendario de trabajo me-diante el cual los abogados de las partes prepararían el informe de conferencia con antelación al juicio. Además, se pautó una conferencia y vista transaccional para el 31 de octubre de 2012. Sin embargo, llegado ese día, la licenciada Hernández López no compareció ni se excusó. Además, aunque las partes habían acordado los pormenores del in-forme de conferencia con antelación al juicio, se presentó únicamente con la parte que le correspondía al abogado de la parte adversa, pues la licenciada Hernández López no se comunicó con su contraparte ni fue a la reunión acordada. Debido a que la abogada se ausentó a la vista de 31 de octubre de 2012, el abogado de la parte adversa solicitó en corte abierta la desestimación con perjuicio del pleito.
El 8 de noviembre de 2012, el foro primario emitió una orden, por segunda ocasión, para que la licenciada Hernán-dez López mostrara causa por la cual no debía desesti-marse el caso. Sin embargo, luego de expirado el término concedido, la letrada presentó un informe de conferencia con antelación al juicio incompleto y firmado únicamente por ella. Posteriormente, la licenciada Hernández López sometió un escrito en el que adujo que el día de la confe-rencia con antelación al juicio se encontraba en otra sala del Tribunal de Primera Instancia atendiendo otro caso que se tardó más de lo previsto, por lo que presentó sus excusas. Por su parte, el abogado de la parte adversa so-*344metió por escrito su solicitud de desestimación por el his-torial de incumplimiento de la letrada. Por consiguiente, el tribunal le ordenó a la abogada Hernández López que pre-sentara la posición del señor Nicolau Martínez en un tér-mino de diez días. No obstante, esta no lo hizo.
El 28 de noviembre de 2012, el Tribunal de Primera Instancia le requirió nuevamente a las partes que presen-taran el informe de conferencia con antelación al juicio. Ahora bien, a pesar de que se presentó el informe com-pleto, ese escrito no contó con la firma de la licenciada Her-nández López porque ella no asistió a la oficina del abo-gado de la parte adversa, aunque había acordado hacerlo. Además, ese abogado le informó al foro primario que la licenciada Hernández López nunca le notificó los escritos que presentó al tribunal. Posteriormente, el 21 de diciem-bre de 2012, el abogado de la parte adversa presentó una segunda moción de desestimación. El Tribunal de Primera Instancia dispuso que esa moción se discutiera el 6 de fe-brero de 2013, es decir, durante la próxima vista de confe-rencia con antelación al juicio.
La audiencia se celebró el día señalado pero la licen-ciada Hernández López se ausentó. Entonces, el foro pri-mario desestimó la demanda del señor Nicolau Martínez con perjuicio.(2) Posteriormente, este último compareció mediante otra representación legal y logró que se dejara sin efecto la sentencia desestimatoria, pero se le impuso una sanción de $1,000.
Por estos hechos, el 19 de julio de 2013 el señor Nicolau Martínez presentó la queja que inició este procedimiento disciplinario. En su escrito, alegó que contrató a la licen-ciada Hernández López el 13 de octubre de 2011 para que continuara su caso sobre despido injustificado debido a que el abogado que había presentado la demanda renunció. Sin *345embargo, el señor Nicolau Martínez señaló que el 15 de fe-brero de 2013 recibió por correo una copia de la minuta de la vista que se celebró el 6 de febrero de 2013. De esa forma, supo que su caso se había desestimado por abandono. Ese mismo día acudió al Tribunal de Primera Instancia para examinar el expediente. Así se enteró del contenido de la sentencia y de otras órdenes y señalamientos del foro pri-mario que la licenciada Hernández López no le había noti-ficado, a pesar de que se había comunicado con ella en va-rias ocasiones. La abogada solo le dijo que el caso se encontraba en trámite. Por último, el señor Nicolau Martí-nez manifestó que solicitó la renuncia de la abogada y la entrega del expediente por varios medios, pero que no ob-tuvo respuesta de la letrada.
El 19 de agosto de 2013, la Subsecretaría de este Tribunal envió a la licenciada Hernández López copia de la queja que presentó el señor Nicolau Martínez por correo certifi-cado con acuse y le solicitó que se expresara sobre la queja dentro del término de diez días. Sin embargo, la abogada no compareció. El 23 de septiembre de 2013 se le ordenó nue-vamente que contestara la queja en su contra, pero tampoco compareció. Así pues, el 27 de diciembre de 2013 se le noti-ficó personalmente una Resolución en la que se le concedió un término final de cinco días para que contestara la queja en su contra. Fue entonces que la licenciada Hernández Ló-pez presentó su contestación.
En su escrito, la abogada ofreció disculpas por la tar-danza en contestar y expuso que para noviembre de 2012 comenzó a reducir su carga laboral por recomendación de la Dra. Lymari Díaz. Asimismo, argumentó que cerró su ofi-cina por dificultades económicas. Expuso que estaba bajo la impresión de que había renunciado a la representación legal del señor Nicolau Martínez y que le había instruido a su asistente que le enviara el expediente al querellante. Re-saltó que dejó de recibir notificaciones del tribunal, por lo que concluyó que había sido relevada de la representación *346legal. También alegó, escuetamente y sin evidenciar, que quedó embarazada para marzo de 2013 y que sufrió ciertas complicaciones. Por último, la abogada Hernández López certificó en su contestación que el mismo día envió el expe-diente del caso al querellante mediante correo certificado con acuse y se comprometió a notificarnos cuando él lo recibiera. Posteriormente, le remitimos copia de la queja y su contestación a la Procuradora General para la presenta-ción de un informe y sus recomendaciones al respecto.
En respuesta a esa encomienda, la Procuradora General nos presentó su informe. Determinó que el manejo del caso por la licenciada Hernández López, su desatención y tar-danza relacionadas con el cumplimiento de las órdenes del foro primario y las de este Tribunal durante este proceso disciplinario, así como la tardanza en la renuncia solici-tada por el cliente, podían constituir violaciones de los Cá-nones 9, 12, 18, 19, 20, 35 y 38 del Código de Ética Profe-sional, 4 LPRA Ap. IX. Examinado el informe y luego de expirado el término que le concedimos a la letrada para que se expresara en torno a este sin que lo hiciera, le orde-namos a la Procuradora General que presentara la quere-lla correspondiente.
El 15 de octubre de 2015, la Procuradora General.pre-sentó la querella disciplinaria contra la licenciada Hernán-dez López y le imputó violaciones de los Cánones 9, 12, 18, 19, 20 y 38, supra. El 19 de octubre de 2015 se diligenció, personalmente, un mandamiento de este Tribunal para que la abogada contestara la querella dentro del término de quince días. No obstante, luego de expirado el término concedido para ello, la abogada compareció a través de su representación legal y solicitó una prórroga de veinte días para presentar su contestación. Al filo de la prórroga soli-citada, la licenciada Hernández López nos evidenció que le envió un giro postal al señor Nicolau Martínez por $1,000 como rembolso del pago de la sanción económica que le *347impuso el foro primario. Finalmente, la abogada presentó su contestación a la querella el 9 de diciembre de 2015.
La letrada expresó que no representó los intereses del señor Nicolau Martínez de manera adecuada debido a un error de juicio. Así, aceptó que incurrió en las faltas que le imputó la Procuradora General en la querella. Contesta-ción a querella, pág. 2. Sin embargo, argumentó que lo anterior representa un evento aislado que no volverá a repetirse. La licenciada Hernández López anejó una decla-ración jurada de una dienta. En esa declaración se expresa la satisfacción de la dienta con el desempeño de la letrada.
También argumentó que ha llevado alrededor de diez casos de oficio, seis de ellos durante el 2015. Por último, pidió disculpas y aseguró que está avergonzada y arrepen-tida por lo sucedido. Designamos a la exjueza del Tribunal de Primera Instancia, Hon. Crisanta González Seda, como Comisionada Especial para que recibiera prueba, realizara sus determinaciones de hecho y nos presentara sus recomendaciones.
Luego de varios trámites procesales, se celebró la confe-rencia con antelación a la vista ante la Comisionada Especial. En esa vista, la abogada Hernández López renun-ció libre y voluntariamente a la continuación de los procedimientos. Así, aceptó ante la Comisionada Especial que incurrió en las faltas imputadas en la querella. Las par-tes solicitaron que no se celebrara la vista en su fondo. No obstante, la letrada solicitó que se admitieran unas declara-ciones juradas de compañeros abogados en las que se da fe de la capacidad y el profesionalismo de la querellada. La Procuradora General no mostró reparos a que se admitieran las declaraciones juradas como prueba de carácter. Asi-mismo, la Procuradora General solicitó, sin objeción de la querellada, que se admitiera como prueba el expediente del caso José A. Nicolau v. González Trading Inc., DPE2011-0121.
*348E1 27 de junio de 2016, la Comisionada Especial rindió un informe con sus determinaciones de hecho y conclusio-nes de derecho, las cuales acogemos.
HH H — I
El Código de Ética Profesional recoge las normas que rigen la conducta de la clase togada en nuestra jurisdicción. In re Rivera Grau, 196 DPR 522 (2016). El abo-gado, como funcionario del tribunal, debe conducirse con diligencia y honradez, y no debe incurrir en conducta impro-pia en el ejercicio de su labor. Además, debe mantener a su cliente informado sobre todo desarrollo en su caso, así como solicitar oportunamente el permiso del tribunal para ser re-levado de la representación legal cuando su cliente no inte-rese que continúe como su representante.
A. El Canon 9 del Código de Ética Profesional, supra, dispone, en lo pertinente a este caso, que los aboga-dos deben "observar para con los tribunales una conducta que se caracterice por el mayor respeto”. Como corolario de ese deber, se exige que los abogados cumplan pronta y diligentemente las órdenes de todos los tribunales. In re Nieves Nieves, 181 DPR 25, 34 (2011). Asumir una actitud de menosprecio e indiferencia ante nuestras órdenes o las de nuestros funcionarios y organismos, denota una falta de respeto hacia nuestra autoridad, lo que constituye una violación del Canon 9, supra. In re Colón Collazo, 196 DPR 239 (2016). En otras palabras, aquel abogado que ignora, rechaza o menosprecia nuestros requerimientos consiente a que lo separemos de la profesión legal. In re Amiama Laguardia, 196 DPR 844 (2016).
B. Por otro lado, el Canon 12 del Código de Ética Profesional, supra, establece que los abogados tienen el de-ber de ser puntuales en su asistencia, así como concisos y exactos en el trámite y la presentación de las causas de sus clientes. Esa obligación exige desplegar todas las diligen-*349cias necesarias para que no se causen dilaciones indebidas en la tramitación y solución de los casos. In re Polanco Ortiz I, 196 DPR 126, 132 (2016). Es decir, el precitado canon compele a cumplir estrictamente las órdenes judiciales. íd. En torno a los procesos disciplinarios, la norma que encarna el Canon 12, supra, exige que los abo-gados respondan con premura a todos los requerimientos relacionados con las quejas por conducta profesional. In re Hernández Vázquez, 180 DPR 527, 540 (2010).
C. Por su parte, el Canon 18 del Código de Ética Profesional, supra, exige que los abogados defiendan los intereses de sus clientes “diligentemente, desplegando en cada caso su más profundo saber y habilidad [...] ”. Este canon dispone que es impropio que un abogado asuma la representación legal de un cliente cuando es consciente de que no puede rendir una labor idónea y competente, y que no puede prepararse sin que ello conlleve gastos o demoras irrazonables a su cliente o a la administración de la justicia. In re Miranda Daleccio, 193 DPR 753, 762 (2015). En ese sentido, “un abogado falta a su deber de diligencia cuando no realiza las gestiones que se le encomendaron en el momento oportuno, de la forma adecuada y sin retrasos”. In re Pietri Torres, 191 DPR 482, 488 (2014). Por esa razón, “[e]n el ejercicio de la abogacía no hay espacio para que sus miembros actúen con displicencia, dejadez y desidia en la tramitación de los asuntos que se le[s] han delegado”. (Énfasis suprimido). In re Rivera Nazario, 193 DPR 573, 583 (2015). Así, un abogado transgrede el Canon 18 cuando exhibe una conducta negligente que pueda aca-rrear, o en efecto acarree, la desestimación de un caso o la pérdida de la causa de acción de su representado. In re Rivera Nazario, supra, citando a In re Pietri Torres, supra.
D. El Canon 19 del Código de Ética Profesional, supra, establece con claridad que es deber ineludible de todo abogado “mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso *350que le ha sido encomendado”. Ese deber es parte integral de la relación de fíducia existente entre el abogado y su cliente. En ese aspecto, un abogado incumple con las dis-posiciones de la norma impuesta por el Canon 19 cuando no atiende los reclamos de información que el cliente soli-cita; no le informa del resultado adverso de la gestión en-cargada; la acción se desestima o se archiva; no mantiene al cliente al tanto del estado o la situación procesal del caso, o simplemente le niega al cliente información sobre el caso. In re Nazario Díaz, 195 DPR 623, 638 (2016), citando a In re Reyes Coreano, 190 DPR 739, 752-753 (2014).
E. El Canon 20 del Código de Ética Profesional, supra, establece el procedimiento que deben seguir los abo-gados al renunciar a la representación legal de un cliente. Específicamente, este canon dispone que una vez los abo-gados comparecen en representación de un cliente, deben obtener el permiso del tribunal para renunciar a la representación. In re Díaz Nieves et als., 189 DPR 1000, 1016-1017 (2013). En esa línea, el Canon 20 requiere que antes de renunciar a la representación legal de los clientes, los abogados tomen medidas razonables para evitar perjui-cio a los derechos de estos. Además, tan pronto la renuncia se materializa, o cuando el cliente lo solicita, los abogados están obligados a entregar a su cliente el expediente y todo documento relacionado con el caso. Véanse: In re Rivera Navarro, 193 DPR 303, 316 (2015); In re Suárez Jiménez, 192 DPR 152, 161-162 (2014).
F. Finalmente, el Canon 38 del Código de Ética Profesional, supra, dispone, entre otras cosas, que “[e]l abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales [...] ”. Este canon impone la obligación de evitar el incurrir en una con-ducta impropia. In re Rivera Grau, supra, pág. 536. Ade-más, este precepto ético obliga a todos los letrados a hacer su propia y cabal aportación para la consecución de una *351mejor administración de la justicia. In re Hoffmann Mouriño, 194 DPR 179, 188 (2015).
I — i I — i HH
A. A la licenciada Hernández López se le imputa haber transgredido los Cánones 9, 12, 18, 19, 20 y 38 del Código de Etica Profesional, supra. Luego de evaluar cuidadosa-mente los hechos ante nuestra consideración, el informe de la Comisionada Especial y la posición de la letrada, con-cluimos que esta se apartó de lo que dictan los precitados cánones.
En este caso, la licenciada Hernández López ignoró las órdenes del Tribunal de Primera Instancia en el caso del señor Nicolau Martínez. De hecho, el foro primario tuvo que recalendarizar varias vistas y emitir órdenes para mostrar causa, y tampoco se logró someter el informe con antelación al juicio a tiempo debido a que la licenciada no lo firmó. Asimismo, desatendió inicialmente los requeri-mientos de este Tribunal para que contestara la queja en su contra. Por esas razones, la licenciada Hernández López transgredió el Canon 9 del Código de Ética Profesional, supra. Su desidia y ausencias injustificadas provocaron el retraso innecesario del caso del quejoso y el proceso disci-plinario que se llevó en su contra. Por eso, la letrada Her-nández López violó también el Canon 12 del Código de Ética Profesional, supra.
La letrada abandonó el caso para el cual se le contrató. A pesar de las oportunidades que le brindó el foro primario, la abogada Hernández López no representó diligentemente los intereses del señor Nicolau Martínez hasta el punto de la desestimación por falta de interés. Además, ello ocasionó que el Tribunal de Primera Instancia impusiera una san-ción de $1,000 al querellante. Por esta razón, concluimos que la abogada Hernández López transgredió el Canon 18 del Código de Ética Profesional, supra.
*352A pesar de los desarrollos del caso (entiéndase, las órde-nes del foro primario para que el señor Nicolau Martínez expusiera su posición en tomo a las solicitudes de desesti-mación de la parte demandada y la sentencia de desesti-mación), la licenciada Hernández López no realizó esfuer-zos razonables para mantener informado al señor Nicolau Martínez sobre los desarrollos de su caso. De esa manera, transgredió los postulados del Canon 19 del Código de Ética Profesional, supra.
Luego de estas incidencias, el señor Nicolau Martínez solicitó la renuncia de la letrada. Resalta el hecho de que esta nos certificó en su contestación a la queja que ese mismo día remitió el expediente del caso al señor Nicolau Martínez, por correo certificado. Es decir, a pesar de que el quejoso le solicitó la renuncia y el expediente en febrero de 2013 a través de varios medios, la licenciada Hernández López devolvió el expediente del caso luego de que se le presentó la queja ante este Tribunal. En su informe, la Procuradora General nos señaló que el querellante le ma-nifestó que no había recibido el expediente del caso. In-forme de la Procuradora General, pág. 5. Cabe destacar que ese informe se presentó cuatro meses después de que la licenciada Hernández López nos certificara, sin eviden-ciar, el envío del expediente al señor Nicolau Martínez.
Hemos resuelto en innumerables ocasiones que todo abogado debe devolver el expediente del caso a su cliente sin dilación. Tampoco surge que la licenciada Her-nández López hubiese tomado medidas para evitar algún perjuicio al quejoso. Indiscutiblemente, la licenciada Her-nández López violó el Canon 20 del Código de Ética Profesional, supra.
El desempeño de la licenciada Hernández López como abogada del señor Nicolau Martínez se distinguió por un patrón de desidia, despreocupación y omisiones, hasta lle-gar al punto de provocar la desestimación del caso. De esa manera, el proceder de la letrada fue contrario a la obliga-*353ción que tiene todo abogado de esforzarse al máximo de su capacidad para exaltar el honor y la dignidad de la profesión. La actitud de la licenciada Hernández López re-flejó una imagen que dista mucho de lo que es en realidad una práctica de la abogacía honorable y digna. Por esa ra-zón, la licenciada Hernández López violó el Canon 38 del Código de Ética Profesional, supra.
B. Al determinar la sanción disciplinaria que se impondrá a un abogado que incurrió en una conducta con-traria al Código de Ética Profesional, consideramos los fac-tores siguientes: (1) la reputación del abogado en la comu-nidad; (2) su historial previo; (3) si constituye su primera falta y si no ha causado peijuicio a alguna parte; (4) la aceptación y arrepentimiento sincero por las imputaciones; (5) la defensa frívola de su conducta; (6) si se trata de una conducta aislada; (7) el ánimo de lucro, y (8) cualquier otra consideración atenuante o agravante aplicable a los hechos. Véanse: In re Rivera Grau, supra, pág. 539; In re Nazario Díaz, supra, pág. 642.
A pesar de la conducta que exhibió la abogada, la Comi-sionada Especial nos sugiere varios atenuantes en su in-forme: que la letrada aceptó la conducta que se le imputó; que se evitó un desfile de prueba innecesario al renunciar a la vista en su fondo; que la licenciada Hernández López se mostró sinceramente arrepentida durante el proceso, y que aseguró que su conducta no se volvería a repetir. Además, surge que este es el primer procedimiento disciplinario contra la licenciada Hernández López, que resarció al que-rellante la sanción económica que le impuso el foro prima-rio y, por último, que existe evidencia de que ella goza de buena reputación como abogada y en su carácter privado.
IV
Al tomar en cuenta las consecuencias de la conducta de la abogada y los atenuantes que señaló la Comisionada *354Especial, suspendemos a la Leda. Sharon M. Hernández López inmediatamente del ejercicio de la abogacía y la no-taría por el término de tres meses.

Se ordena a la licenciada Hernández López que notifique inmediatamente a todos sus clientes sobre su inhabilidad para continuar representándolos y les devuelva cuales-quiera honorarios recibidos por servicios profesionales no realizados. De igual forma, tendrá que informar inmedia-tamente de su suspensión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga al-gún trámite pendiente. Además, se ordena a la licenciada Hernández López que evidencie el envío del expediente del caso José A. Nicolau v. González Trading Inc., DPE2011-0121, al señor Nicolau Martínez. Por último, la abogada deberá acreditar y certificar a este Tribunal el cumpli-miento con lo anterior dentro del término de treinta días, contados a partir de la notificación de esta Opinión “per curiam” y Sentencia.


Se ordena al Alguacil de este Tribunal que incaute inme-diatamente la obra y el sello notarial de la licenciada Her-nández López y los entregue al Director de la Oficina de Inspección de Notarías para la correspondiente investiga-ción e informe. Notifíquese personalmente esta Opinión “per curiam” y Sentencia a la licenciada Hernández López a través de la Oficina del Alguacil de este Tribunal.


Se dictará Sentencia de conformidad.


 Este caso fue objeto de una desestimación sin perjuicio debido a que el señor Nicolau Martínez no anunció su nueva representación legal dentro del término pro-visto por el tribunal.


 La minuta en la que se señaló la vista de conferencia con antelación al juicio para el 6 de febrero de 2013 también se le notificó al señor Nicolau Martínez, pero este tampoco compareció.